Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 6/22/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of BARNES and HAMID and Weissman and Bosworth fails to disclose the features in a particular manner as claimed.
	BARNES discloses An embodiment of the present invention is directed to an automated validation tool for migration from a source system to a target system. The system comprises: a memory component; an interactive interface that receives one or more user inputs; and a validation engine comprising a processor, coupled to the memory component and the interactive interface, the validation engine configured to perform the steps comprising: initiating a migration process from a source system to a target system; identifying a source identifier of the source system and a target identifier of the target system; performing validation of the migration process; comparing project configuration data of the source system and the target system; comparing project data of the source system and the target system; and providing, via the interactive interface, validation results. 
	HAMID discloses issues are linked to items that are external to the system installation to connect people, teams, and applications, in which users can share issues and search results with each other. Remote issue links connect issue tracking system issues to objects and pages in other instances, such as Web applications. Activity streams show events from all linked applications and third-party applications. In another embodiment, a user is allowed to copy issues from one issue tracking system instance to another. Once an application link is established between the local issue tracking system instance and another, a new issue action, remote copy, appears in a view issue page. The user is prompted to map field values by field names for the issue tracking system's built-in fields and/or to configure default values for required fields. In some embodiments, appropriate permissions are required to set the field value on the target site. 	Weissman discloses mechanisms and methods for pushing data to a plurality of devices of a plurality of organizations are provided. Queries are handled in bulk for a group of users of an organization or the entire organization, and limited results are sent to a middle tier server between the database system and the user devices. These mechanisms and methods for pushing data to a plurality of devices enable an efficient and transparent transfer of data to user devices. This efficient and transparent transfer of data can enable mobile devices of many organizations to seamlessly have the data that is required to perform business. 
	Bosworth discloses a framework for developing, deploying and managing sophisticated mobile solutions, with a simple Web-like programming model that integrates with existing enterprise components. Mobile applications may consist of a data model definition, user interface templates, a client side controller, which includes scripts that define actions, and, on the server side, a collection of conduits, which describe how to mediate between the data model and the enterprise. In one embodiment, the occasionally-connected application server assumes that data used by mobile applications is persistently stored and managed by external systems. The occasionally-connected data model can be a metadata description of the mobile application's anticipated usage of this data, and be optimized to enable the efficient traversal and synchronization of this data between occasionally connected devices and external systems.
	However, the combined teaching of BARNES and HAMID and Weissman and Bosworth fails to teach accessing a change history dataset in respect of an originating system data object, wherein: the originating system data object defines a plurality of originating system data object fields, each originating system data object field being associated with an originating system field identifier and a current value, and wherein at least two originating system data object fields have a non-unique originating system field identifier; and the change history dataset includes a plurality of change event records, each change event record associated with an originating system field identifier, an original value, a new value, and a timestamp; maintaining a set of field matching records, each field matching record corresponds to one of the originating system data object fields and each field matching record includes: the originating system field identifier of the corresponding originating system data object field; a comparison variable for the corresponding originating system data object field, the comparison variable based on the current value of the corresponding originating system data object field, the current value corresponds to a respective new value in the associated change event record for the originating system field identifier; and a unique field identifier; selecting a change event record for processing; and processing the selected change event record by: determining if the selected change event record matches any of the field matching records, wherein determining that the selected change event record matches a particular field matching record comprises: determining that the originating system field identifier associated with the selected change event record matches the originating system field identifier of the particular field matching record; and determining that the new value associated with the selected change event record matches the comparison variable of the particular field matching record; and in response to determining that the selected change event record matches a single field matching record, associating the selected change event record of the originating system data object field with the unique field identifier of the single field matching record in a data store configured to store a destination system data object corresponding to the originating system data object, the single field matching record corresponds to a destination 2Attorney Docket No. ATL0206.USU1 system data object field of a plurality of destination system data object fields of the destination system data object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168